Citation Nr: 1432708	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-03 947	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increases in the "staged" (40 percent from October 31, 2011 and 20 percent prior to that date) ratings assigned for a low back disability.

2.  Entitlement to increases in the staged (50 percent prior to April 17, 2007 and 30 percent from June 1, 2008, post total knee replacement (TKR)) ratings assigned for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training with the Army National Guard from October to December 1978 and in June and July 1985.  These matters are before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In September 2011 the case was before a Veteran's Law Judge who, in pertinent part, remanded these matters for additional development.  An interim, October 2012, rating decision assigned increased the rating for the low back disability to 40 percent, effective October 31, 2011.  The case has now been reassigned to the undersigned for the purpose of this decision.

From April 17, 2007 through May 31, 2008 the left knee disability was assigned a 100 percent post-TKR schedular rating (from which point the current 30 percent rating was assigned.  Consequently, the matter for the rating from April 17, 2007 through May 31, 2008 is not for consideration.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In written argument in June 2014, the Veteran's representative alleged that the Veteran's low back and left knee disabilities have worsened, and also that he has flare-ups when there is additional loss of function/motion due to pain, fatigue, and weakness.  The Veteran was last examined by VA to assess the disabilities in October 2011.  In light of the allegation of worsening and the length of the intervening period, a contemporaneous examination to assess the disabilities is necessary.

The issue of entitlement to a TDIU rating is inextricably intertwined with the matters of the ratings for the low back and left knee disabilities, and consideration of that issue must be deferred pending resolution of the increase rating claims.  The Board has also found that the medical evidence currently in the record is inadequate to decide that issue.  It does not include a medical opinion that addresses the cumulative effect of all of the Veteran's service connected disabilities on employability; specifically there is no opinion that discussed the impact of the Veteran's psychiatric disability (which is rated 50 percent, contemplating reduced reliability and productivity) on his ability to engage in the types of sedentary employment which might remain feasible despite the orthopedic disabilities.   Accordingly, an examination to secure such opinion is also necessary.  

The case is REMANDED for the following:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for his low back, left knee, and psychiatric disabilities.

2.  Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected low back and left knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should also note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and any further limitation due to flare-ups.  

Regarding the knee examiner must note whether there is residual painful motion (and if so, the degree, i.e., whether severe); and the degree of any residual weakness.  The examiner should also comment on the impact the knee disability has on employability.  

Regarding the back, the examiner should note whether it is anklylosed, whether there have been incapacitating episodes (periods of bedrest prescribed by a physician), and if so their frequency and durations; and any neurological manifestations (and if so, their nature and severity).  The examiner should also comment on the impact of the back on the Veteran's employability.

The examiner must explain the rationale for all opinions.


3.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact of all of the Veteran's service connected disabilities on employability in employment consistent with his education and experience.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his employment and education histories and his own observations of the impact of the various disabilities on employment and opine whether the impairment alleged is consistent with the disability picture presented.  In particular, the examiner should comment on the impact the Veteran's psychiatric disability would be expected to have on sedentary forms of employment. 

The examiner must include rationale for all opinions, citing to supporting factual data.

3.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

